                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

GREGORY P. BARTUNEK,

                       Plaintiff,                               8:18CV489

       vs.
                                                            MEMORANDUM
HALL COUNTY, NEBRASKA, and                                   AND ORDER
TODD BAHENSKY in his individual and
official capacities,

                       Defendants.


       Plaintiff Gregory Bartunek, who is proceeding pro se, brings this 42 U.S.C. §
1983 action challenging the conditions of his six-month confinement at the Hall
County Department of Corrections, where he was being temporarily held as a federal
pretrial detainee pursuant to an agreement with the United States Department of
Justice.1 Requesting compensatory and punitive damages, 2 Plaintiff sues Defendants
Hall County and Todd Bahensky, Director of the Hall County Department of
Corrections, in his official capacity for injury caused by their alleged
unconstitutional policy or custom of depriving inmates of basic services. 3 Plaintiff
also sues Bahensky in his individual capacity.


      1
          Plaintiff now resides at a federal correctional institution in Seagoville, Texas.
      2
        Plaintiff’s request for injunctive relief was previously denied as moot
because he no longer resides at the institution that is the subject of his claims. (Filing
12 at CM/ECF p. 11.) See Randolph v. Rodgers, 253 F.3d 342, 345 (8th Cir. 2001)
(when actions required by injunction would be impossible for correctional-center
defendants to execute because plaintiff was moved to another institution, plaintiff’s
claims for injunctive relief against defendants were moot).
      3
          Plaintiff’s claim against Defendants Hall County and Bahensky in his
official capacity are actually a single claim against the County and shall be construed
       Plaintiff complains that Defendants limited his out-of-cell time to two hours
per day; subjected him to uncomfortably cold conditions; enforced a lights-out
policy that only allowed him to get five to six hours of sleep per night; and failed to
repair his broken glasses or give him an eye exam, fix his hearing aids, administer
routine dental care, give proper medical care for a variety of ailments, and provide
any religious services despite his request. (Filing 14 at CM/ECF p. 2 (summary of
Plaintiff’s claims after initial review); Filing 12 at CM/ECF p. 1.)

      Defendants move for summary judgment (Filing 32) on the merits as to Hall
County and Bahensky in his official capacity and argue that Bahensky is entitled to
qualified immunity as to Plaintiff’s claims against him individually. For the reasons
discussed below, I shall grant the Defendants’ Motion for Summary Judgment.

                     I. UNDISPUTED MATERIAL FACTS4

      1.    At all pertinent times, Hall County has maintained a written agreement
with the United States Department of Justice, under which it may temporarily house

as such. Elder-Keep v. Aksamit, 460 F.3d 979, 986 (8th Cir. 2006) (“A suit against
a public official in his official capacity is actually a suit against the entity for which
the official is an agent.”).
      4
         Plaintiff objects to Defendants’ Statement of Undisputed Material Facts “in
it[]s entirety.” (Filing 34 at CM/ECF p. 2.) However, I shall only consider proper
objections that include “pinpoint references to affidavits, pleadings, discovery
responses, deposition testimony (by page and line), or other materials upon which
the opposing party relies,” as required by NECivR 56.1(b)(1), and that do not
constitute legal conclusions or unsupported allegations. See Bedford v. Doe, 880
F.3d 993, 997 (8th Cir. 2018) (in responding to motion for summary judgment, “The
nonmoving party must do more than raise some metaphysical doubt about the
material facts, and cannot rest on mere denials or allegations. The nonmoving party
must instead present enough evidence that a jury could reasonably find in his favor.”
(internal citations omitted)); Conolly v. Clark, 457 F.3d 872, 876 (8th Cir. 2006)
(unsupported self-serving affidavit attempting to establish contractual terms not
sufficient to defeat motion for summary judgment; “a properly supported motion for
summary judgment is not defeated by self-serving affidavits”); Davidson & Assocs.
                                           2
federal pretrial detainees and inmates at the request of the federal government.
(Filing 33-1, Aff. Bahensky ¶ 5 & Ex. A.)

       2.    Plaintiff Gregory Bartunek was arrested by the United States Marshals
Service in February 2017 and was charged by the United States Department of
Justice with federal criminal charges related to possession, receipt, or distribution of
child pornography. (Filing 33-1, Aff. Bahensky ¶ 9 & Ex. C.)

       3.     On or about April 25, 2018, federal law enforcement authorities elected
to transfer Plaintiff Bartunek, then a pretrial detainee, to the Hall County Department
of Corrections (“HCDC”), where he was at all times classified to be housed in the
maximum-security unit due to the nature of his charges. (Filing 33-4 at CM/ECF pp.
1-3, 7, 11, 18, 23, 29-32, 39-41, 51; Filing 33-5 at CM/ECF p. 100 (Hall County’s
response to Plaintiff’s complaint about his classification: “Your classification has
not changed since your arrival. You are housed where you are for your own
protection due to the nature of your current charges.”); Filing 33-8 at CM/ECF p. 1
(“D Pod consists of inmates classified as MAXIMUM security and includes
populations of accused child molesters, inmates with violent tendencies or charges,
those requiring separation from other inmate populations including gang ties,
behavioral separation and others.”).)5




v. Jung, 422 F.3d 630, 638 (8th Cir. 2005) (to defeat a motion for summary
judgment, “[a] plaintiff may not merely point to unsupported self-serving
allegations, but must substantiate allegations with sufficient probative evidence that
would permit a finding in the plaintiff’s favor”). Defendants’ Undisputed Material
Facts that are not properly controverted shall be considered admitted. NECivR
56.1(b)(1). I shall comment on the merits of Plaintiff’s noteworthy objections in
future footnotes.
      5
         Plaintiff asserts, without argument or rationale, that he should have been
classified at two levels below his “Med 3” classification. He offers no evidence in
support of his claim. (Filing 34 at CM/ECF p. 2.)
                                         3
      4.     Hall County contracts with a private company, Advanced Correctional
Health Care (“ACH”), to provide medical professionals who are responsible for
addressing the medical needs of those incarcerated in the HCDC population. (Filing
33-1, Aff. Bahensky ¶ 4.)6

       5.     Plaintiff was housed at the HCDC from April 25, 2018, to October 23,
2018. (Filing 33-1 at CM/ECF p. 3.) On December 6, 2018—shortly after Plaintiff
left the HCDC—the HCDC was determined to be in full compliance with the
Nebraska Minimum Jail Standards by a Jail Standards Field Representative for the
Nebraska Commission on Law Enforcement and Criminal Justice after an annual
inspection required by Neb. Rev. Stat. § 83-4,131 (Westlaw 2020). (Filing 33-7.)
The State of Nebraska Minimum Jail Standards for Adult Jail Facilities are set forth
in Title 81, Chapters 1-15 of the Nebraska Administrative Code, and may be found
at https://ncc.nebraska.gov/documents-0. (Filing 33-1, Aff. Bahensky ¶¶ 12, 14.)7

      6.    State minimum jail standards for adult jail facilities include the
following pertinent provisions:

             ● Title 81, Chapter 15, section 006.04, governing “Heating and
      Cooling Systems,” provides that the living environment at “newly constructed
      and renovated jail facilities” shall have “temperatures maintained between
      sixty-five (65) and eighty (80) degrees Fahrenheit.”




      6
        Plaintiff’s objection to the quality of ACH’s care does not controvert this
particular Undisputed Material Fact. (Filing 34 at CM/ECF p. 2.)
      7
        Plaintiff’s argument (Filing 34 at CM/ECF p. 3) that the complaints and
grievances he filed during his stay at the HCDC prove that the facility did not comply
with applicable jail standards does not properly controvert the Defendants’ proof
that the HCDC was deemed to be compliant with relevant jail standards after an
annual inspection on December 6, 2018.
                                            4
            ● Title 81, Chapter 7, section 003.01, provides that inmates “shall have
      opportunities for active physical exercise at least one (1) hour per day, five
      days per week outside their cells.”

            ● Title 81, Chapter 12, section 003, provides that the facility
      administrator “shall, to the best of his ability, insure the right of inmates to
      practice and express their religious beliefs.” However, this section does not
      require any particular type or frequency of access to religious events.

             ● Title 81, Chapter 10, sections 001 and 002, provide that: “It is the
      policy of the State of Nebraska that all jail facilities shall provide all inmates
      with a healthful environment and access to adequate medical care”; that only
      a medical authority can diagnose any illness or injury, give treatment, or
      prescribe medication, except in emergencies; and that the facility
      administrator “shall make provisions for the daily collection and review of
      inmate medical complaints and to insure that each inmate is observed on a
      regular basis” and “to the best of his ability, insure that the proper medical
      attention is provided as soon as possible” when there are “indications of illness
      or injury.”

            ● Title 81, Chapter 10, section 002.07, provides that: “Any inmate
      known to be seriously ill or injured shall be examined by a medical authority,
      delivered to an emergency center, or the proper judicial authority shall be
      forthwith requested to release the inmate.”

       7.   Inmates and detainees of the HCDC have access to an electronic kiosk
system where they are able to submit requests and grievances (except when special
circumstances may require the use of paper forms), which Plaintiff accessed and
utilized on many occasions throughout his stay at the HCDC. 8 (Filing 33-1, Aff.

      8
       Plaintiff’s frequent complaints, requests, and commentary submitted through
the kiosk system included, “why do you allow illegal immigrants [to] control tv?”
                                          5
Bahensky ¶ 6; Filing 33-3 at CM/ECF pp. 13, 34-35; Filing 33-5 at CM/ECF pp. 1-
117.)

      8.    During the six months he was housed there, Plaintiff submitted the
following requests to HCDC staff or ACH medical personnel pertaining to the
temperature in the jail. (Filing 33-1, Aff. Bahensky ¶¶ 9-11; Filings 33-4, 33-5, 33-
6.)

            ● On April 26, 2018—one day after Plaintiff was moved to the HCDC
      and was fully examined by a medical practitioner—Plaintiff complained to
      medical staff that he was “cold all the time” and was “cold even with a
      blanket.” (Filing 33-6 at CM/ECF pp. 3-4.)

            ● On April 28, 2018, Plaintiff submitted a complaint to staff, stating, “I
      am cold all the time. I have a subnormal body temp and can’t keep warm day
      or night. I asked med but they said they could not help. I have thermals
      Douglas County sold me in my property. Can you help me to stay warm?,”
      and staff responded two days later, “Denied.” (Filing 33-4 at CM/ECF p. 60
      (spacing corrected).)

             ● On May 11, 2018, Plaintiff submitted a request to “Medical,” stating,
      “I can’t get warm. Hands and feet freezing. Didn’t start till I was transferred
      here. Ined [sic] doctor. Now I have cold. Cold at night too. No one else seems
      to be affcted [sic]. Let me know when I can receive treatment. Thanks.”


(Filing 33-5 at CM/ECF p. 12); “i have hiccups almost all the time” (Filing 33-5 at
CM/ECF p. 18); “test of system” (Filing 33-5 at CM/ECF pp. 70, 71); “razors very
poor” (Filing 33-5 at CM/ECF p. 104); “kiosk bad” (Filing 33-5 at CM/ECF p. 106);
“why do some COs get mad when I ask a question?” (Filing 33-5 at CM/ECF p. 15);
and “we need more time to get ready for library and rec. co’s announce it and run
out door. i suggest waiting till 15 after or check list or both” (Filing 33-5 at CM/ECF
p. 102).

                                          6
(Filing 33-4 at CM/ECF p. 59.) Plaintiff’s jail medical chart indicates that he
was examined on May 12, 2018, by a nurse who noted “visible purple veins
mid lower leg to feet” and “tips of fingers cold pedal pulses present.” No new
orders were given, but the nurse educated Plaintiff to wear socks, increase his
water intake, and exercise. (Filing 33-6 at CM/ECF p. 5.)

       ● On June 4, 2018, Plaintiff submitted a grievance stating, “According
to the handbook I have right to proper clothing and medical treatment. This
right is bein [sic] violated because I am cold all the time. I did not have this
problem until I came here. Please do what it takes to fix this.” The next day
HCDC staff replied, “You have the same clothing as everyone else. What kind
of medical treatment are you not getting? The temperature is 72 degrees in the
dayroom and sleeping area.” (Filing 33-4 at CM/ECF p. 57.)

       ● On June 6, 2018, Plaintiff submitted a grievance appeal stating,
“Telling me what you believe the temperature is does not address the problem.
I am still cold and in needless pain and suffering. Proper clothing is a simple
and reasonable solution. I suggest my thermals I got in property from Douglas.
This is in RE to No. 161984. Thanks.” The next day HCDC staff replied, “We
have a computer that tells us what the temperature is in the dayroom and in
the cells. In fact right now the temperature in the cells are 75.3 which is down
from 78.2. As far as extra clothing we do not allow it.” (Filing 33-4 at
CM/ECF p. 58.)

       ● Plaintiff submitted a handwritten letter to Director Bahensky dated
July 31, 2018, accusing the HCDC of violating his constitutional rights by
“not allowing me the proper clothing to keep warm,” which constituted
“punishment that qualifies as abuse of the elderly.” (Filing 33-4 at CM/ECF
p. 27.) Director Bahensky replied in writing to Plaintiff and explained that the
temperature of the facility, as measured after each of Plaintiff’s complaints,
had been verified to be within the requirements of Nebraska Jail Standards,

                                    7
      and that other inmates had complained in the same time period that it was too
      hot, rather than too cold. (Filing 33-4 at CM/ECF p. 29.)

             ● On October 10, 2018, at 8:38 p.m., Plaintiff submitted a complaint to
      staff stating, “I’m cold,” and an HCDC staff member replied, “Maintenance
      will turn the heat up.” (Filing 33-5 at CM/ECF p. 3.) Approximately two
      minutes later on same day, October 10, 2018, at 8:40 p.m., Plaintiff submitted
      a request directed to “medical” stating, “I’m still very cold.” (Filing 33-6 at
      CM/ECF p. 25.) Plaintiff’s jail medical chart shows that he was examined by
      a nurse on October 11, 2018. While no new medical orders were given,
      Plaintiff’s request for an extra blanket was approved, and he was educated to
      “drink plenty of water.” (Filing 33-5 at CM/ECF p. 2.) Applicable jail
      standards require all bedding, presumably including blankets, to “remain on
      the bunk.” (Filing 33-3 at CM/ECF p. 14.)

            ● On October 15, 2018, Plaintiff submitted a “complaint” stating, “me
      and the boys are cold in the day room. can you crank up the heat to 76? thank
      you kindly.” Two days later an HCDC staff member replied, “I will let
      maintenance know.” (Filing 33-5 at CM/ECF p. 1.)

      9.     On August 24, 2018, a fight broke out amongst the “most violent and
highest classified inmate population,” who were held in Plaintiff’s housing area,
necessitating a lockdown that limited the amount of time inmates were allowed out
of their cells. The lockdown was deemed necessary to ensure inmate safety,
especially in light of “the multitude of verbal and written threats.” (Filing 33-4 at
CM/ECF p. 23.) During the six months Plaintiff was detained at the HCDC, he
submitted the following requests to HCDC staff or ACH medical personnel
pertaining to the amount of time he received outside of his cell.

           ● On August 30, 2018, Plaintiff submitted a complaint that stated,
      “when will the tornado warning be over, so we can get more time out? i

                                         8
      believe the tornado has left a long time ago. thanks,” to which HCDC staff
      replied the next day, “Taken care of.” (Filing 33-5 at CM/ECF p. 65.)

            ● On August 31, 2018, Plaintiff submitted a complaint that stated, “do
      you know when the 22 hour lockdown will be over? can i be moved to another
      block with more time out?,” to which HCDC staff replied on September 4,
      2018, “At this time I don’t know. As far as I know no one is moving.” (Filing
      33-5 at CM/ECF p. 66.)

            ● On September 1, 2018, Plaintiff submitted a grievance stating, “page
      24 of inmate manual says we get out every other hour, unless facility needs
      change. what is the need to change to once every 4 hours? page 5 says we
      have right to know. thanks. and what need to keep it that way for over a
      week?” Plaintiff’s grievance was “closed” two days later without receiving a
      response from the HCDC.9 (Filing 33-5 at CM/ECF p. 69.)

             ● On September 8, 2018, Plaintiff submitted a handwritten grievance
      appeal complaining that “keeping inmates of cell Block D locked down for 22
      hours/day for over 2 weeks is a violation of R4 of the Inmate Manual,”
      asserting that the lockdown was a “fear-based overreaction” to a
      “disturbance” on August 24, 2018, and suggesting that the HCDC “talk to”
      Douglas County “to see how it is done.” (Filing 33-4 at CM/ECF p. 22.) The
      Assistant Director of the HCDC replied in writing to Plaintiff’s grievance
      appeal, explaining that the lockdown “in the most violent and highest
      classified inmate population” was necessary to ensure inmate safety and
      security after a fight broke out in Plaintiff’s unit on August 24, 2018. The
      Assistant Director stated that the lockdown was necessary to “address the
      multitude of verbal and written threats” and reminded Plaintiff that there


      9
       Plaintiff claims in his brief, without supporting evidence, that his grievance
was closed due to “a malfunction of the Kiosk system.” (Filing 34, Pl.’s Br. at
CM/ECF p. 6.)
                                          9
continued to be access to all programming, and good behavior would be
considered in upcoming classification reviews. (Filing 33-4 at CM/ECF p.
23.)

       ● On September 26, 2018, Plaintiff submitted a grievance stating, “This
22 hour lockdown is causing me severe mental and physical anguish and pain
and suffering,” to which the HCDC Assistant Director on September 28, 2018,
advised Plaintiff to contact Mental Health, “as they are available for just this
type of challenge and can provide you insights on addressing these feelings
and experiences.” (Filing 33-5 at CM/ECF p. 96.) The same day, Plaintiff
submitted a request to “Mental Health” stating, “lockdown is very determental
[sic],” to which an ACH nurse replied the next morning, “I cannot imagine. Is
there something you are requesting from mental health? We can offer
counseling services but we cannot lift the lockdown, unfortunately. Please let
me know if you wish to be seen.” (Filing 33-5 at CM/ECF p. 97.) Plaintiff’s
ACH medical chart shows that Plaintiff was examined by a nurse at sick call
on September 27, 2018, but the only complaint he advanced at that time was
a sore back, left shoulder pain, and his prediction that the rotator cuff in his
left shoulder was torn. Plaintiff did not mention any mental-health complaints.
(Filing 33-6 at CM/ECF p. 23.)

       ● Plaintiff submitted a handwritten letter to Director Bahensky dated
October 3, 2018, which he characterized as a “petition” signed by other
inmates in support of his request to be allowed out of his cell into the dayroom
at the same time as certain other groups housed in his unit. (Filing 33-4 at
CM/ECF pp. 52-53.) On October 12, 2018, Director Bahensky explained in
writing why Plaintiff’s request to be allowed out of his cell with certain other
inmates could not be honored, including the facts that Plaintiff’s “unit has had
a number of behavioral problems including fighting and numerous inmates
that need to [be] kept separate from one another,” and granting Plaintiff’s
request would cause others to make the same request which, if granted, would
create an “unmanageable situation and increase the risk that inmates would
                                   10
      inadvertently be allowed out with inmates with whom they have conflicts.”
      Bahensky stated that Plaintiff’s classification status, which was reviewed
      routinely per jail standards, “does not allow for us to house you in a less
      restrictive unit.” (Filing 33-4 at CM/ECF p. 51.)

             ● Plaintiff claims he never received copies of his classification reviews,
      so he was denied the right to appeal therefrom. (Filing 34, Pl.’s Br. at CM/ECF
      p. 5.) However, the HCDC Inmate/Detainee Handbook in effect at the time of
      Plaintiff’s detention only allowed appeals to be taken from “Classification
      reviews which result in a change in classification status.” (Filing 33-3 at
      CM/ECF p. 8.) Plaintiff’s classification status did not change during his time
      at the HCDC due to his criminal history and the nature of the charges against
      him (child pornography). (Filing 33-4 at CM/ECF pp. 1-3, 7, 11, 18, 23, 29-
      32, 39-41, 51; Filing 33-5 at CM/ECF p. 100 (“Your classification has not
      changed since your arrival. You are housed where you are for your own
      protection due to the nature of your current charges.”); Filing 33-8 at CM/ECF
      p. 1 (“D Pod consists of inmates classified as MAXIMUM security and
      includes populations of accused child molesters, inmates with violent
      tendencies or charges, those requiring separation from other inmate
      populations including gang ties, behavioral separation and others.”).)

      10. During the six months he was housed there, Plaintiff submitted the
following requests to HCDC staff pertaining to his right to exercise his religion.
(Filing 33-1, Aff. Bahensky ¶¶ 9-10.)

             ● On July 2, 2018, Plaintiff submitted a grievance stating, “i sign up for
      church [e]very week but it is never held. At Douglas we always had it. what
      can you do to help?” The Assistant Director replied that he had verified that
      religious services had been held several times since Plaintiff’s arrival, but
      Plaintiff had chosen not to attend, although acknowledging that at times the
      volunteer leaders cancelled services, as had been the case on the day prior to
      his grievance. (Filing 33-5 at CM/ECF p. 11.) On July 3, 2018, Plaintiff
                                         11
      submitted a handwritten appeal of his grievance disagreeing with the Assistant
      Director’s response, to which HCDC staff responded by noting that he needed
      to use the electronic kiosk to process his grievance. (Filing 33-4 at CM/ECF
      p. 34.)

             ● Assistant Director Gottschalk recognized for the first time when
      reviewing the above grievance and grievance appeal in connection with this
      litigation that he had mistakenly confused Plaintiff for another inmate in the
      maximum-security unit when he investigated and responded to Plaintiff’s
      original grievance; however, his investigation revealed that religious
      programs were offered to the maximum-security unit whenever a religious
      provider could be located and would appear for maximum-security inmates.
      (Filing 33-11, Aff. Gottschalk ¶¶ 4-7.)

            ● In his letter to Director Bahensky dated July 31, 2018, Plaintiff
      mentioned that he was “in need of a weekly visit by a Christen [sic] Pastor. I
      sign up for Church service weekly, have never refused going, was available,
      but never have seen a pastor since I arrived on April 25, 2018.” (Filing 33-4
      at CM/ECF p. 27.) Director Bahensky explained by letter to Plaintiff that the
      HCDC schedules and provides church/bible study services for inmates
      dependent upon participation of outside volunteers, and that Plaintiff was free
      to request and coordinate a pastoral visit with the clergy he believed would
      meet his needs, but that he was not aware of any such special requests having
      been made by Plaintiff. (Filing 33-4 at CM/ECF p. 30.)

       11. Director Bahensky instructs personnel at the HCDC to make efforts to
schedule weekly religious programs for the inmates, but it is difficult to locate and
find religious program leaders to consistently present to the particular classification
unit where Plaintiff was housed (maximum security, including sex offenders and
those accused of crimes of violence or against children). (Filing 33-11, Aff.
Gottschalk ¶ 7; Filing 33-1, Aff. Bahensky ¶ 13.)

                                          12
       12. When Plaintiff arrived at the HCDC on April 25, 2018, the U.S.
Department of Justice provided a summary of his medical history and status and a
transfer of his medications. Plaintiff’s booking assessment did not denote any back
or shoulder injuries. (Filing 33-1, Aff. Bahensky ¶ 11; Filing 33-6 at CM/ECF pp.
1-2.)10

      13. During the six months he was housed there, Plaintiff submitted many
other requests to the HCDC pertaining to alleged medical ailments or issues other
than those already outlined above, including the following.

             ● On May 1, 2018, Plaintiff submitted a request to “Medical” stating,
      “Need to contact VA to get my hearing aid fixed.” (Filing 33-6 at CM/ECF p.
      7.) Plaintiff’s jail medical chart indicates he was seen by a medical
      professional on May 2, 2018, and a narrative note was generated indicating
      that the nurse accepted Plaintiff’s report that his right hearing aid no longer
      worked, and the nurse took both hearing aids to check on supply. (Filing 33-
      6 at CM/ECF p. 6.)

            ● On June 7 and 14, 2018, Plaintiff submitted requests to “Medical”
      inquiring about his hearing aids, to which an ACH nurse replied, “we have
      them,” and “have family contact VA.” (Filing 33-6 at CM/ECF pp. 9, 12-13.)

      10
          After representing during discovery that he did not have any medical
records supporting his claimed medical conditions (Filing 33-10 at CM/ECF pp. 2-
4), Plaintiff has now filed what he claims are medical records from the Douglas
County Department of Corrections showing that he had previously sought medical
treatment for back and shoulder issues. Although not explicitly stated, Plaintiff
seems to imply that the Defendants should have procured his past medical records.
(Filing 34 at CM/ECF p. 7; Filing 35 at CM/ECF pp. 7-28.) Plaintiff has not
submitted evidence that he authorized the release of such medical information to the
HCDC. See, e.g., Scher v. Ortwerth, No. 4:03-CV-787, 2004 WL 3622037, at *15
(E.D. Mo. July 12, 2004) (noting prisoner’s revocation of prior authorization for
release of medical information to jail).

                                        13
             ● On July 11, 2018, Plaintiff submitted a written grievance form asking
      for his hearing aids and glasses to be fixed or replaced, teeth cleaning, a cancer
      test, “Fix left rotator cup,” “take me to VA for hearing aid and surgery,” and
      “Give me 8 hours of uninterrupted sleep with very low light levels.” (Filing
      33-4 at CM/ECF p. 33.) The Assistant Director responded in writing
      indicating that routine, non-emergency preventative dental exams are not
      provided; Plaintiff could release his glasses and hearing aids to friends or
      family to be repaired; Plaintiff could be seen by the contracted medical
      providers upon request to address his alleged shoulder issue; and “our facility
      light levels already comply with State Jail Standards.” (Filing 33-4 at
      CM/ECF p. 33.)

            ● On July 14, 2018, Plaintiff submitted a grievance appeal stating that
      he expected the facility to get him “hearing, vision, dental, and surgery
      treatments, and 8 hours of uninterrupted sleep a night.” The Assistant Director
      responded that the guidelines had been explained and his medical needs were
      being addressed. (Filing 33-5 at CM/ECF p. 21.)

             ● In a letter to Director Bahensky dated July 31, 2018, Plaintiff stated
      that his inability to get “8 hours of uninterrupted sleep per night in dark
      conditions” “results in shorter lifetimes and possibly increased alzheimers
      disease,” and indicated his need for an “Eye exam and new glasses,” “Hearing
      exam and repaired hearing aids,” dental exam, teeth cleaning, cancer check,
      and “Dr. Exam of left shoulder cap and MRI and surgery to repair it.” (Filing
      33-4 at CM/ECF p. 27.) Director Bahensky responded by letter to each of
      Plaintiff’s medical requests, explaining that the “lights out” rules complied
      with Nebraska Jail Standards and permitted sufficient hours for sleep; the
      facility could provide reading glasses but not routine eye, hearing, or dental
      exams unless afforded by the U.S. Marshal11; Plaintiff was welcome to contact

      11
         Plaintiff’s “objections” to this Material Fact and others—in the form of
explaining the physical state of his glasses and hearing aids, how his hearing aids
                                         14
      friends or family about repairing or replacing his hearing aids and needed to
      contact the U.S. Marshal for examination needs; and Plaintiff should contact
      Medical using the kiosk to be seen by a medical professional about any
      symptoms he might be experiencing that would warrant a cancer check or
      treatment for a shoulder injury. (Filing 33-4 at CM/ECF pp. 29-30.)

            ● On August 4, 2018, Plaintiff submitted a request to “Medical”
      seeking “hearing batteries #312 and bandaid,” which was responded to by an
      ACH nurse stating, “Given by noc shift.” (Filing 33-5 at CM/ECF p. 37.)

             ● On August 10, 2018, Plaintiff submitted two separate requests to
      “Medical,” stating, “I need my hearing aids fixed. They don’t work right
      because right one is broken. contact VA or marshal for help,” and “i can’t
      sleep and need medical help.” (Filing 33-5 at CM/ECF pp. 44-45.) Plaintiff’s
      jail medical chart indicates he was seen by a medical professional on August
      11, 2018, and it was noted that Plaintiff did not bring his hearing aids to the
      visit, but he was able to hear the nurse when she used a normal voice tone,
      and no new medical orders were given. (Filing 33-6 at CM/ECF p. 14.)

             ● On September 19, 2018, Plaintiff submitted a request to “Medical”
      stating, “my back hurts bad. can’t walk to medical.” (Filing 33-6 at CM/ECF
      p. 22.) Plaintiff’s jail medical chart shows that he was examined by an ACH
      medical professional on September 20, 2018, and was educated to do stretches
      for his back pain, but no new medical orders were given. (Filing 33-6 at
      CM/ECF p. 21.)

            ● On September 26, 2018, Plaintiff submitted a request to “Medical”
      stating, “shoulder, hiccup, back pains aggr[a]vated.” (Filing 33-5 at CM/ECF


were damaged, and how other correctional institutions handled his eye, ear, and
other medical needs (Filing 34 at CM/ECF pp. 8-11)—do not controvert the contents
of Plaintiff’s complaints about these issues and the HCDC’s responses thereto.
                                         15
      p. 98.) Plaintiff’s jail medical chart shows that he was examined by a medical
      professional on September 27, 2018, about his shoulder and back complaints.
      The chart notes that Plaintiff had a steady gait, was able to complete stretches
      and bend to his toes, and was given no new medical orders, but was educated
      to do stretching exercises and increase his water-intake and activity levels.
      (Filing 33-6 at CM/ECF p. 23.)

      14. On or about October 23, 2018, the U.S. Department of Justice
transferred Plaintiff out of the HCDC to a different holding facility. (Filing 33-4 at
CM/ECF pp. 35-37.)

      15. Law enforcement agencies will generally not accept custody of an
inmate who appears or claims to be in medical distress without first seeking medical
clearance, but the federal authorities who took Plaintiff into their custody for transfer
on October 23, 2018, did so without raising any concerns about his medical status.
(Filing 33-1, Aff. Bahensky ¶ 16.)

                          II. STANDARD OF REVIEW

       “The court shall grant summary judgment if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a). “The movant bears the initial responsibility of
informing the district court of the basis for the motion, and must identify those
portions of [the record] . . . which it believes demonstrate the absence of a genuine
issue of material fact.” Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th Cir.
2011) (en banc) (internal quotation marks and citation omitted). “If the movant does
so, the nonmovant must respond by submitting evidentiary materials that set out
specific facts showing that there is a genuine issue for trial.” Id. (internal quotation
marks and citation omitted).

      “On a motion for summary judgment, facts must be viewed in the light most
favorable to the nonmoving party only if there is a genuine dispute as to those facts.

                                           16
Credibility determinations, the weighing of the evidence, and the drawing of
legitimate inferences from the facts are jury functions, not those of a judge.” Id.
(internal quotation marks and citations omitted). But “[t]he nonmovant must do more
than simply show that there is some metaphysical doubt as to the material facts, and
must come forward with specific facts showing that there is a genuine issue for trial.”
Id. (internal quotation marks and citations omitted).

      “The mere existence of a scintilla of evidence in support of the [nonmovant’s]
position will be insufficient; there must be evidence on which the jury could
reasonably find for the [nonmovant].” Barber v. C1 Truck Driver Training, LLC,
656 F.3d 782, 791-92 (8th Cir. 2011) (internal quotation marks and citation omitted).
“Where the record taken as a whole could not lead a rational trier of fact to find for
the nonmoving party, there is no genuine issue for trial.” Torgerson, 643 F.3d at
1042 (internal quotation marks and citation omitted).

                                III. DISCUSSION

A. Claims Against Defendant Bahensky Individually

       Bahensky asserts that he is entitled to summary judgment because he is
immune from suit in his individual capacity under the doctrine of qualified
immunity. “Qualified immunity shields government officials from liability for civil
damages and the burdens of litigation ‘insofar as their conduct does not violate
clearly established statutory or constitutional rights of which a reasonable person
would have known.’” McKenney v. Harrison, 635 F.3d 354, 358 (8th Cir. 2011)
(quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). “Stated another way,
qualified immunity shields a defendant from suit if he or she could have reasonably
believed his or her conduct to be lawful in light of clearly established law and the
information that the defendant possessed.” Smithson v. Aldrich, 235 F.3d 1058, 1061
(8th Cir. 2000) (internal quotation and citation omitted). “The qualified immunity
standard gives ample room for mistaken judgments by protecting all but the plainly
incompetent or those who knowingly violate the law.” Id.


                                          17
       Qualified immunity requires a two-part inquiry: (1) whether the facts shown
by the plaintiff make out a violation of a constitutional or statutory right, and (2)
whether that right was clearly established at the time of the defendant’s alleged
misconduct. Nance v. Sammis, 586 F.3d 604, 609 (8th Cir. 2009). If no reasonable
fact-finder could answer yes to both of these questions, the official is entitled to
qualified immunity. Id. “Courts may exercise their discretion in deciding which of
the two prongs of the qualified immunity analysis should be addressed first.” Akins
v. Epperly, 588 F.3d 1178, 1183 (8th Cir. 2009).

      1. Violation of a Constitutional Right

      For qualified immunity purposes, the first question is whether Plaintiff has
established a violation of his constitutional rights. I shall examine each aspect of
Plaintiff’s Fourteenth Amendment claim separately.

             a. Conditions of Confinement

       Because Plaintiff was a federal pretrial detainee at the HCDC at the time the
Defendants allegedly violated his constitutional rights, the court analyzes Plaintiff’s
conditions-of-confinement claims under the Fourteenth Amendment instead of the
Eighth Amendment, which applies to convicted prisoners. Morris v. Zefferi, 601
F.3d 805, 809 (8th Cir. 2010) (analyzing whether manner of transporting pretrial
detainee to courthouse constituted punishment). “Under the Fourteenth Amendment,
a pretrial detainee’s constitutional rights are violated if the detainee’s conditions of
confinement amount to punishment,” id., which includes “penalties that transgress
today’s broad and idealistic concepts of dignity, civilized standards, humanity, and
decency” and “that deprive[] inmates of the minimal civilized measures of life’s
necessities.” Id. (internal quotation marks and citations omitted).

     In evaluating “whether the conditions of pretrial detention are
unconstitutionally punitive, [the court must] review the totality of the circumstances


                                          18
of a pretrial detainee’s confinement,” including “whether an official’s conduct was
reasonably related to a legitimate governmental interest.” Id. at 810. Specifically,

             [a] court must decide whether the disability is imposed for
             the purpose of punishment or whether it is but an incident
             of some other legitimate governmental purpose. Absent a
             showing of an expressed intent to punish on the part of
             detention facility officials, that determination generally
             will turn on whether an alternative purpose to which [the
             restriction] may rationally be connected is assignable for
             it, and whether it appears excessive in relation to the
             alternative purpose assigned [to it]. Thus, if a particular
             condition or restriction of pretrial detention is reasonably
             related to a legitimate governmental objective, it does not,
             without more, amount to punishment. Conversely, if a
             restriction or condition is not reasonably related to a
             legitimate goal—if it is arbitrary or purposeless—a court
             permissibly may infer that the purpose of the
             governmental action is punishment that may not
             constitutionally be inflicted upon detainees qua detainees.

Id. (quoting Bell v. Wolfish, 441 U.S. 520, 538-39 (1979) (internal quotations and
citations omitted)).

       Further, in analyzing a pretrial detainee’s conditions-of-confinement claims,
the court is to apply “the same deliberate indifference standard as is applied to Eighth
Amendment claims made by convicted inmates.” Id. at 809 (internal quotation marks
and citation omitted). The Eighth Amendment’s prohibition against “cruel and
unusual punishments” requires that prison officials provide humane conditions of
confinement. “The Constitution does not mandate comfortable prisons, but neither
does it permit inhumane ones . . . .” Farmer v. Brennan, 511 U.S. 825, 832 (1994)
(internal quotation marks and citation omitted). “The Eighth Amendment prohibits
punishments that deprive inmates of the minimal civilized measure of life’s
necessities,” Smith v. Copeland, 87 F.3d 265, 268 (8th Cir. 1996), such as “adequate
food, clothing, shelter, and medical care, and . . . reasonable measures to guarantee
                                          19
the safety of the inmates.” Farmer, 511 U.S. at 832 (internal quotations and citations
omitted).

       To prevail on a conditions-of-confinement claim, an inmate must show (1)
that the alleged deprivation of rights was sufficiently serious; and (2) that prison
officials acted with “deliberate indifference” toward conditions at the prison that
created a substantial risk of serious harm to the inmate. Farmer, 511 U.S. at 834;
Irving v. Dormire, 519 F.3d 441, 446 (8th Cir. 2008). “It is obduracy and
wantonness, not inadvertence or error in good faith, that characterize the conduct
prohibited by the Cruel and Unusual Punishments Clause [of the Eighth
Amendment], whether that conduct occurs in connection with establishing
conditions of confinement, supplying medical needs, or restoring official control
over a tumultuous cellblock.” Whitley v. Albers, 475 U.S. 312, 319 (1986); see also
Butler v. Fletcher, 465 F.3d 340, 345 (8th Cir. 2006) (“we hold that deliberate
indifference is the appropriate standard of culpability for all claims that prison
officials failed to provide pretrial detainees with adequate food, clothing, shelter,
medical care, and reasonable safety”).

                    i. Time Out of Cell Limited to Two Hours

      Plaintiff argues that restricting him, a pretrial detainee, to his cell for 22 hours
a day after the inmate fight that occurred in his housing unit was unconstitutional
“punishment.”12 As stated above, whether such a cell restriction on a pretrial
detainee amounts to unconstitutional “punishment” requires the court to decide
whether the restriction is imposed for the purpose of punishment or, instead, is
rationally related to a legitimate nonpunitive governmental purpose and is not
excessive in relation to that purpose. Bell, 441 U.S. at 538, 561. See also Martinez
v. Turner, 977 F.2d 421, 423 (8th Cir. 1992) (pretrial detainees may not be punished,


      12
         “[T]he Due Process Clause prohibits any punishment of a pretrial detainee,
be that punishment cruel-and-unusual or not.” Edwards v. Byrd, 750 F.3d 728, 732
(8th Cir. 2014).
                                       20
and whether particular restriction or condition accompanying pretrial detention is
punishment turns on whether restriction or condition is reasonably related to
legitimate governmental objective).

             Prison administrators . . . should be accorded wide-ranging
             deference in the adoption and execution of policies and
             practices that in their judgment are needed to preserve
             internal order and discipline and to maintain institutional
             security. That deference extends to a prison security
             measure taken in response to an actual confrontation with
             riotous inmates, just as it does to prophylactic or
             preventive measures intended to reduce the incidence of
             these or any other breaches of prison discipline.

Whitley, 475 U.S. at 321-22 (internal quotation marks and citation omitted). How
best to preserve order and discipline is “peculiarly within the province and
professional expertise of corrections officials, and, in the absence of substantial
evidence in the record to indicate that the officials have exaggerated their response
to these considerations, courts should ordinarily defer to their expert judgment in
such matters.” Bell, 441 U.S. at 548 (internal quotation marks and citation omitted);
see also Holden v. Hirner, 663 F.3d 336, 341-42 (8th Cir. 2011) (“Courts must give
substantial deference to prison officials to determine the best methods for dealing
with dangerous inmates in the volatile environment that is prison life.” (internal
quotation marks and citation omitted)).

       Here, the evidence shows that Plaintiff was housed in a highly restrictive area
of the jail for his own protection due to the nature of his criminal charges. Plaintiff
acknowledges in his Complaint, and the evidence establishes, that a large
disturbance in his housing unit in late August 2018 led to a lockdown that restricted
prisoners’ time out of their cells to two hours per day on a rotating schedule, with
programming still available, for the two remaining months Plaintiff was housed at
the facility before being transferred to another institution. There is further evidence
that the HCDC Assistant Director found the lockdown necessary to “address the
multitude of verbal and written threats.” (Filing 33-4 at CM/ECF p. 23.)
                                          21
       Subjecting Plaintiff and his fellow inmates to such a lockdown in their
restrictive housing unit was rationally related and proportionate to the legitimate
nonpunitive governmental purposes of protecting the inmates in Plaintiff’s housing
unit from each other and maintaining order until the threat of continued unrest
subsided. In the absence of any evidence that the cell restriction was imposed for the
very purpose of punishment—and there is none here—the court must give the HCDC
administrators “wide-ranging deference” in the manner in which they chose to
“preserve internal order and discipline and to maintain institutional security,”
especially when the restriction was “taken in response to an actual confrontation
with riotous inmates” and also served as a “preventive measure[] intended to reduce
the incidence of these or any other breaches of prison discipline.” Whitley, 475 U.S.
at 321-22 (internal quotation marks and citation omitted).

       Therefore, the HCDC’s restriction on Plaintiff’s time out of his cell did not
constitute “punishment” within the meaning of the Due Process Clause. Bell, 441
U.S. at 538-40 (maintaining safety and internal order within institution are
permissible nonpunitive objectives); Holden, 663 F.3d 336, 340-41 (8th Cir. 2011)
(“Prison officials have a duty to protect prisoners from violence at the hands of other
prisoners.”); Schoelch v. Mitchell, 625 F.3d 1041, 1046 (8th Cir. 2010) (pretrial
detainee’s custodians have duty to protect detainee under Due Process Clause of
Fourteenth Amendment); Whitfield v. Dicker, 41 F. App’x 6, 7 (8th Cir. 2002)
(unpublished) (pretrial detainee’s Fourteenth Amendment claims failed because
detainee did not create genuine issue of material fact that defendants confined him
to administrative segregation for punitive reasons rather than for institutional
security); Rust v. Grammer, 858 F.2d 411, 413 (8th Cir. 1988) (cancellation of yard
time for 13 days as part of lockdown undertaken to control prison disturbance was
not Eighth Amendment violation when court was “satisfied that prison officials . . .
acted in good faith to restore order in the adjustment center and that each of the
restrictions imposed had a penological justification”); Rupert v. Mills, No. 3:14-CV-
161, 2015 WL 2419154, at *5 (E.D. Ark. May 20, 2015) (keeping all inmates,
including pretrial detainees, in cells 23 hours per day was reasonably related to
legitimate government objective of safety because of guard/inmate ratio; “Plaintiffs’
                                           22
vague allegations that they were denied outdoor recreation are insufficient to create
a genuine issue of material fact on this issue.”); Dale v. Brott, No. 12-383, 2013 WL
12074952, at *12 (D. Minn. July 23, 2013), report and recommendation adopted,
No. 12-CV-0383, 2013 WL 12074953 (D. Minn. Sept. 5, 2013), aff’d, 562 F. App’x
551 (8th Cir. 2014) (pretrial detainee’s 42 days of confinement with limited hours
out of cell was not punishment that required due process when he still had access to
commissary, library cart, television, visitation, clergy visits, and when jail had
legitimate nonpunitive reasons for placing detainee in that housing unit and court
was required to give that determination “due deference”); Miller v. Powers, No.
6:08-4177, 2009 WL 255983, at *1, *5 (D.S.C. Feb. 2, 2009) (granting prison
official’s motion for summary judgment on pretrial detainee’s conditions-of-
confinement claim where detainee was subject to 11-day lockdown after riot
involving several inmates because evidence demonstrated that lockdown was based
upon security needs and desire to maintain order; “The actions taken by the SCDF
were not a form of punishment but essential to maintain good order and discipline
following a riot.”).

                   ii. Cold Conditions in Cell

       Plaintiff claims that Defendant Bahensky deprived him of the single,
identifiable human need of warmth by keeping his cell and the dayroom at too low
of a temperature. See Tokar v. Armontrout, 97 F.3d 1078, 1082 (8th Cir. 1996)
(conditions of confinement may violate Eighth Amendment when conditions have
effect of depriving inmate of single, identifiable human need such as warmth, giving
example of low cell temperature at night combined with failure to issue blankets
(citing Wilson v. Seiter, 501 U.S. 294, 304 (1991)).

      First, there is no evidence that the conditions caused by the alleged cold
temperature in Plaintiff’s cell and dayroom were objectively, sufficiently serious.
Plaintiff has presented no evidence that the temperature in those areas was ever
below the 65- to 80-degree range required by the Nebraska Minimum Jail Standards;
in fact, computerized temperature readings taken in response to Plaintiff’s
                                         23
complaints were 72, 75.3, and 78.2 degrees, and at the same time Plaintiff
complained it was too cold, other inmates complained that the temperature was too
hot.

       Second, even if the conditions were sufficiently serious, and even if Defendant
Bahensky was aware of such conditions, there is no evidence that he was deliberately
indifferent to an excessive risk to Plaintiff’s health or safety. There is no evidence
that Plaintiff developed an illness related to the alleged cold. Rather, the undisputed
evidence shows that Plaintiff was seen and examined promptly by the HCDC
medical unit each time he logged a complaint related to his health and the ambient
temperature; was educated to wear socks, increase his water intake, and exercise;
and was issued an extra blanket.

      Simply put, there is neither evidence of an excessive risk to Plaintiff’s health
or safety caused by the allegedly cold temperatures nor deliberate indifference
thereto. Accordingly, Plaintiff has failed to establish that the temperature in his cell
and the dayroom was punishment in violation of the Fourteenth Amendment. See
Biesanz v. Ferguson, No. 10-5017, 2012 WL 601585, at *7 (W.D. Ark. Jan. 19,
2012), report and recommendation adopted, No. CIV. 10-5017, 2012 WL 601590
(W.D. Ark. Feb. 23, 2012) (jail’s policy of keeping temperatures between 65 and 80
degrees was not unconstitutional punishment when jail used computerized system to
monitor and control temperature, system was operated by maintenance staff, and
there was no evidence that such policy was not adhered to whenever possible);
Keating v. Helder, No. CIV. 08-5243, 2011 WL 3703415, at *14 (W.D. Ark. Apr.
11, 2011), report and recommendation adopted, No. CIV. 08-5243, 2011 WL
3703264 (W.D. Ark. Aug. 23, 2011) (pretrial detainee’s allegations of cold
conditions in segregation cell did not establish deprivation of single identifiable
human need when evidence established that jail temperature was kept between 65
and 85 degrees and blankets were passed out each evening and collected in the
morning).



                                          24
                    iii. Lights-Out Policy Allowing 5-6 Hours Sleep

       Plaintiff next complains that he suffered from sleep deprivation at the HCDC
due to the night-time lighting conditions in his cell. According to the evidence, the
HCDC turned lights out at 11:00 p.m. and back on at 5:00 a.m. each day. (Filing 33-
8 at CM/ECF p. 12.) Plaintiff claims that this schedule resulted in him getting only
five to six hours of uninterrupted sleep per night which, he says, “will lead [to]
[A]lzheimer’s as well as other serious physical and mental diseases as well as a
shortened life-time.” (Filing 1 at CM/ECF p. 15; Filing 13 at CM/ECF p. 12.)

       Other than Plaintiff’s predictions of dire future consequences from his lack of
sleep, there is no evidence that Plaintiff suffered any illness or impairment from his
lack of sleep, much less a substantial risk of serious harm. In the absence of
conditions that posed a risk of serious harm to Plaintiff, there was nothing toward
which Defendant Bahensky could act with deliberate indifference. Further, having a
six-hour lights-out policy in the jail cells that balanced the needs of early risers and
night owls can hardly be characterized as a transgression of societal standards of
dignity, humanity, and decency, nor is there any evidence that the policy was for the
purpose of punishment. Accordingly, Plaintiff has failed to prove that the HCDC’s
lighting practices amounted to unconstitutional punishment. See Nicholas Cortez
Addison Adc #162451 v. Martin, No. 3:15CV00134, 2016 WL 6634881, at *4 (E.D.
Ark. Nov. 8, 2016) (summary judgment granted in favor of defendant detention
center administrator when detainee alleged, among other things, that lighting in
detention center kept him awake because evidence indicated that facility lighting
was in compliance with Department of Health and Criminal Detention Facilities
Review Committee annual reports and detainee did not provide any responsive
proof); Biesanz, 2012 WL 601585, at *7 (jail’s policy of dimming cell lights at night
to simulate “night lights” for safety reasons was not unconstitutional punishment
when pretrial detainee alleged only that he lost sleep, but did not seek medical help
for his alleged sleeplessness and did not claim to have “any other physical
impairment from the constant lighting”); Philmlee v. Byrd, No. 4:10CV00221, 2010
WL 6549829, at *3 (E.D. Ark. Oct. 21, 2010), report and recommendation adopted,
                                          25
No. 4:10CV00221, 2011 WL 1542655 (E.D. Ark. Apr. 25, 2011) (leaving dimmed
lights on at night in cells and in guard’s area did not deny detainee minimal civilized
measure of life’s necessities or constitute substantial risk of serious harm). See, e.g.,
Wills v. Terhune, 404 F. Supp. 2d 1226, 1231 (E.D. Cal. 2005) (recommending
denial of plaintiff inmate’s motion for preliminary injunction where plaintiff claimed
constant lighting of his cell resulted in problems sleeping, headaches, visual
impairment, and other physical and emotional problems; evidence showed night
lighting was only bright enough for security concerns and there was no supporting
evidence of alleged physical impairment); King v. Frank, 371 F. Supp. 2d 977, 985
(W.D. Wis. 2005) (constant low-level illumination of prisoner’s cell during sleep
hours did not rise to level of Eighth Amendment claim where health workers found
no serious medical consequences from the lighting and plaintiff demonstrated
neither “substantial risk of serious harm” nor deliberate indifference to that harm).

                    iv. Religious Services

       Plaintiff claims that he is “a Christian and my beliefs require that I attend a
religious service conducted by an ordained minister weekly, and communion once a
month” and that the Defendants failed to accommodate those requirements. (Filing
13 at CM/ECF p. 16.)

       The undisputed evidence establishes that HCDC Director Bahensky routinely
instructs personnel at the HCDC to schedule weekly religious programs for the
inmates, but it is difficult to locate and find religious program leaders to consistently
present to the particular classification unit where Plaintiff was housed (maximum
security, including sex offenders and those accused of crimes of violence or against
children). (Filing 33-11, Aff. Gottschalk ¶ 7; Filing 33-1, Aff. Bahensky ¶ 13.) While
Plaintiff was housed at the HCDC, religious programs were offered to his unit
whenever a religious provider could be located and would appear for them.
According to the Assistant Director of the HCDC, there were at least 11 Christian
religious programs held at the facility and available to Plaintiff’s unit from January
to June 2018. (Filing 33-11, Aff. Gottschalk ¶¶ 4-7.) While it is uncertain exactly
                                           26
how many religious programs were offered to Plaintiff’s unit from April to October
2018 when Plaintiff was housed at the facility, “such programs were offered
whenever a willing provider could be located to appear.” (Filing 33-11 at CM/ECF
p. 3.)

       Director Bahensky explained by letter to Plaintiff that the HCDC schedules
and provides church/bible study services for inmates depending upon the
participation of outside volunteers, and that Plaintiff was free to request and
coordinate a pastoral visit with the clergy he believed would meet his needs, but
Plaintiff made no such requests. (Filing 33-4 at CM/ECF p. 30; Filing 33-11, Aff.
Gottschalk ¶ 7 (confirming that Plaintiff never made a request to see or talk by
telephone to a particular pastor or religious provider).)

      The Eighth Circuit has held that mere deprivation of access to religious
services does not violate the Eighth Amendment because it does not “inflict
unnecessary or wanton inflictions of pain, nor [does it] involve ‘life’s necessities,’
such as water, food, or shelter.” Phillips v. Norris, 320 F.3d 844, 848 (8th Cir. 2003)
(37-day isolation without contact visitation or religious services did not violate
Eighth Amendment). Further, there is no evidence that HCDC personnel attempted
to punish Plaintiff with a lack of religious programming; rather, they actively sought
to schedule church services and bible study, but such programming was completely
dependent upon the unpredictable appearance of clergy who were willing to serve
Plaintiff’s housing unit.

       Under these circumstances, Plaintiff has failed to prove that the sporadic
religious activities available to his housing unit at the HCDC constituted punishment
within the meaning of the Fourteenth Amendment. Landers v. Frakes, No.
8:17CV371, 2019 WL 1517122, at *13 (D. Neb. Apr. 8, 2019) (no Eighth
Amendment violation to deprive inmate of ability to attend religious services while
in segregation because such deprivation did not inflict unnecessary or wanton pain
and did not involve “life’s necessities,” such as water, food, or shelter, citing
Phillips); Hodgson v. Fabian, No. CIV. 08-5120, 2009 WL 2972862, at *16 (D.
                                           27
Minn. Sept. 10, 2009), aff’d, 378 F. App’x 592 (8th Cir. 2010) (no violation of
Eighth Amendment to limit inmate access to certain tools or methods of practicing
his religion, such as incense and herbs, because he still had access to religious
services, was not subjected to any physical pain or injury, and was not denied any of
“life’s necessities”); Harris v. Moore, No. 2:04CV00073, 2007 WL 4380277, at *8
(E.D. Mo. Dec. 13, 2007) (no violation of Eighth Amendment to restrict inmate’s
attendance at religious services to once a week, citing Phillips).

             b. Inadequate Medical Care

      Plaintiff complains that the HCDC failed to repair his broken glasses and
hearing aids; refused to give him shoulder surgery, proper treatment for back pain,
routine dental examinations, and a cancer check; and failed to investigate a medical
cause for his constant coldness.

             To prevail on an Eighth Amendment claim for deprivation
             of medical care, an inmate must show that the prison
             official was deliberately indifferent to the inmate’s serious
             medical needs. This requires a two-part showing that (1)
             the inmate suffered from an objectively serious medical
             need, and (2) the prison official knew of the need yet
             deliberately disregarded it.

Schaub v. VonWald, 638 F.3d 905, 914 (8th Cir. 2011) (internal quotations and
citations omitted). “A serious medical need is one that has been diagnosed by a
physician as requiring treatment, or one that is so obvious that even a layperson
would easily recognize the necessity for a doctor’s attention.” Id. (internal quotation
and citation omitted).

                   Deliberate indifference is equivalent to
             criminal-law recklessness, which is more blameworthy
             than negligence, yet less blameworthy than purposefully
             causing or knowingly bringing about a substantial risk of
             serious harm to the inmate. An obvious risk of harm

                                          28
             justifies an inference that a prison official subjectively
             disregarded a substantial risk of serious harm to the
             inmate. Deliberate indifference must be measured by the
             official’s knowledge at the time in question, not by
             hindsight’s perfect vision.

Id. at 914-15 (internal quotation marks and citations omitted).

       Assuming for purposes of Defendants’ Motion for Summary Judgment that
Plaintiff had an objectively serious medical need that was so obvious that a layperson
would easily recognize that a doctor’s attention was necessary, Plaintiff has failed
to show that Bahensky was deliberately indifferent to that need. On the contrary, the
Plaintiff’s jail medical chart shows that each of his medical requests and complaints
were promptly attended to by the jail’s medical professionals supplied through the
county’s contractor, ACH. The ACH medical personnel who evaluated Plaintiff did
not believe, in their professional medical judgment, that his subjective complaints of
hearing and vision difficulty, back and shoulder pain, and other issues warranted
surgery, a “cancer check,” or any other special medical intervention or treatment.
Rather, Plaintiff was directed to perform conservative treatment options like
stretching, exercising, and increasing his water intake and to contact his supervising
entity, the U.S. Marshals Service, for approval of routine eye, hearing, or dental
exams. Plaintiff’s desire for a particular form of treatment and routine preventative
examinations is not the proper basis for a constitutional claim. Barr v. Pearson, 909
F.3d 919, 921-22 (8th Cir. 2018) (“[W]hile inmates have a right to adequate medical
care, they have no right to receive a particular or requested course of treatment.
Indeed, doctors remain free to exercise their independent medical judgment. Thus,
[a] prisoner’s mere difference of opinion over matters of expert medical judgment
or a course of medical treatment fail[s] to rise to the level of a constitutional
violation.” (internal quotation marks and citations omitted)).

      The evidence shows that Director Bahensky fulfilled his responsibility to
afford Plaintiff with access to professional medical care, and he investigated and
responded to all medical issues of which Plaintiff made him personally aware.
                                         29
Plaintiff fails to explain how Director Bahensky, who was himself not a medical
professional, should have recognized Plaintiff’s medical needs as serious or
requiring different treatment, when any such conclusion would have been at odds
with the assessment of the ACH medical professionals who evaluated Plaintiff. See
Holden v. Hirner, 663 F.3d 336, 343 (8th Cir. 2011) (“Prison officials lacking
medical expertise are entitled to rely on the opinions of medical staff regarding
inmate diagnosis and the decision of whether to refer the inmate to outside doctors
or dentists.”); Drake ex rel. Cotton v. Koss, 445 F.3d 1038, 1042 (8th Cir. 2006)
(“[I]t is not deliberate indifference when an official relies on the recommendations
of a trained professional.”); Meloy v. Bachmeier, 302 F.3d 845, 849 (8th Cir. 2002)
(“A prison’s medical treatment director who lacks medical expertise cannot be liable
for the medical staff’s diagnostic decisions. Prison officials cannot substitute their
judgment for a medical professional’s prescription.” (citations omitted)).

       There is simply no showing that Director Bahensky exhibited deliberate
indifference to Plaintiff’s presumed objectively serious medical needs. Johnson v.
Leonard, 929 F.3d 569, 576 (8th Cir. 2019) (deliberate-indifference claim involves
a “fact-intensive inquiry that requires [the plaintiff] to clear a substantial evidentiary
threshold to succeed on his claim” (internal quotation marks and citation omitted)).

             c. Conclusion on Claims Against Bahensky Individually

       Plaintiff’s Fourteenth Amendment claim against Defendant Bahensky
individually fails because he has not presented evidence that he was denied access
to life’s necessities, that any of the disputed conditions of Plaintiff’s confinement
were imposed for the purpose of punishment, or that Defendant Bahensky knew of
and disregarded a substantial risk of serious harm to him.

      2. Clearly Established Constitutional Right

      Because the Plaintiff has failed to demonstrate that Defendant Bahensky
violated his Fourteenth Amendment rights, either Plaintiff’s claim fails as a matter
                                           30
of law or, alternatively, Bahensky is entitled to qualified immunity. Kahle v.
Leonard, 477 F.3d 544, 550 (8th Cir. 2007) (if an official did not deprive plaintiff of
a constitutional or statutory right, the plaintiff “does not need qualified immunity, as
he is not liable under § 1983”); Ambrose v. Young, 474 F.3d 1070, 1077 n.3 (8th Cir.
2007) (“[I]f the court finds no constitutional violation occurred, the analysis ends
and the issue of qualified immunity is not addressed. . . . This is not to say, however,
the defendant official is entitled to qualified immunity. Rather, if no constitutional
violation occurred, plaintiff’s claim fails as a matter of law because plaintiff did not
prove an essential element of the § 1983 claim.” (citations omitted)).

      Alternatively, because there was no constitutional violation, Defendant
Bahensky is entitled to qualified immunity. See Pearson v. Callahan, 555 U.S. 223,
243-44 (2009) (“An officer conducting a search is entitled to qualified immunity
where clearly established law does not show that the search violated the Fourth
Amendment.”); Kulkay v. Roy, 847 F.3d 637, 646 (8th Cir. 2017) (finding individual
defendants entitled to qualified immunity when plaintiff failed to state Eighth
Amendment claim); Ransom v. Grisafe, 790 F.3d 804, 812-13 (8th Cir. 2015)
(because officers’ seizure of plaintiff did not violate Fourth Amendment, officers
were entitled to qualified immunity).

B. Claims Against Hall County and Bahensky in Official Capacity

      Hall County cannot be held liable under 42 U.S.C. § 1983 without an
underlying constitutional violation by one of its individual officers. Because
Defendant Bahensky, a county officer, did not violate the Constitution, Hall County
likewise may not be held liable. Whitney v. City of St. Louis, Missouri, 887 F.3d 857,
861 (8th Cir. 2018) (“absent a constitutional violation by a city employee, there can
be no § 1983 or Monell liability for the City”); see also Malone v. Hinman, 847 F.3d
949, 955 (8th Cir. 2017) (“Because we conclude that Officer Hinman did not violate
Malone’s constitutional rights, there can be no § 1983 or Monell liability on the part
of Chief Thomas and the City.”); Sitzes v. City of W. Memphis, 606 F.3d 461, 470
(8th Cir. 2010) (agreeing with district court that plaintiffs’ Monell claims “could not
                                          31
be sustained absent an underlying constitutional violation by the officer”); Sanders
v. City of Minneapolis, 474 F.3d 523, 527 (8th Cir. 2007) (“Without a constitutional
violation by the individual officers, there can be no § 1983 or Monell . . . municipal
liability.”).

                               IV. CONCLUSION

     Because Plaintiff did not establish a constitutional claim against Defendant
Bahensky individually, and because Hall County cannot be held liable under 42
U.S.C. § 1983 without an underlying constitutional violation by Bahensky, the
Defendants’ Motion for Summary Judgment must be granted.

      IT IS ORDERED:

      1.     The Defendants’ Motion for Summary Judgment (Filing 32) is granted;
and

      2.     Judgment shall be entered by separate document.

      DATED this 24th day of March, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                         32
